Citation Nr: 9934369	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-29 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sickle cell anemia 
trait.

2. Entitlement to service connection for arthritis.

3. Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person or 
on account of being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In December 1997, the veteran changed his power of attorney 
from The Texas Veterans Commission in favor of the Disabled 
American Veterans.

In April 1999, the RO denied reopening the claim of 
entitlement to service connection for a back injury.  The 
veteran has not filed a notice of disagreement as to this 
adverse decision.  In re Fee Agreement of Cox, 10 Vet. App. 
361, 374 (1997) (Absent a Notice of Disagreement, a Statement 
of the Case, and a Substantive Appeal, the Board has no 
authority to proceed to a decision).  

In June 1999, the veteran withdrew his request for a hearing 
before a member of the Board.  

The Board acknowledges that during this appeal the veteran 
has withdrawn and advanced his appeal on several occasions.  
As the service representatives have advanced the appeal and 
the veteran has provided additional statements in support of 
this appeal, these issues are properly before the Board.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO.  

2. Sickle cell trait existed prior to enlistment.

3. The claim of entitlement to service connection for sickle 
cell anemia trait is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.

4. Juvenile rheumatoid arthritis existed prior to enlistment.

5. The claim of entitlement to service connection for 
arthritis, including degenerative joint disease, is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

6. The veteran's single service-connected disability is 
undifferentiated schizophrenia currently rated as 100 
percent disabling.

7. The veteran's service-connected disability does not 
prevent him from caring for his daily personal needs, and 
does not render him unable to protect himself from the 
hazards of daily living.

8. The veteran is not substantially confined to his house or 
immediate premises as a result of his service-connected 
disability.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for sickle 
cell anemia trait is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991). 

2. The claim of entitlement to service connection for 
arthritis is not well-grounded.  38 U.S.C.A. § 5107(a).

3. The criteria for special monthly compensation based on the 
need for aid and attendance or on account of being 
housebound are not met.  38 U.S.C.A. §§ 1114, 5107 (West 
1991); 38 C.F.R. §§ 3.350, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The veteran asserts that service connection is warranted for 
sickle cell anemia trait because it was discovered while on 
active duty.  He also contends that service connection is 
warranted for arthritis because it started on active duty.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R.
§ 3.303(a) (1999).  If arthritis is manifested to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  In addition, a pre-existing injury 
or disease will be considered to have been aggravated by 
active service where there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of 
the disease.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a) (1999).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  For the purpose of determining whether a 
claim is well-grounded, the credibility of the evidence in 
support of the claim must be presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).

The evidence shows that private medical records from Baylor 
University Medical Center dated from May to June 1976, 
reflect sickle cell trait, complaints of multiple joint 
pains, a diagnosis of polyarthritis, possibly juvenile 
rheumatoid, and juvenile rheumatoid arthritis of a classical 
nature.  The records of that hospitalization reflect that the 
disease was very acute, that the veteran was in severe pain, 
and that he was not moving his joints.  X-rays reflect 
demineralization of the hands, no obvious sacroiliac joint 
changes, and negative findings for the left knee, left hip, 
and cervical spine. 

The January 1985 enlistment examination reflects that the 
upper and lower extremities, feet, spine, other 
musculoskeletal were evaluated as normal.  The August 1985 
recruit screening physical examination reflects full duty 
without reference to any positive findings related to 
arthritis or sickle cell trait or sickle cell anemia.

In January 1986, the veteran was evaluated for overseas 
screening and no defects were noted.  The Dental Health 
Questionnaire dated in August 1985 and March 1986 reflect a 
medical diagnosis of sickle cell anemia and that the veteran 
was not currently under the care of a physician.  The patient 
problem list reflects that in March 1986 the veteran tested 
positive for sickle cell trait.

In April 1986, October 1986, June and July 1987, on 
examination for mess duty, the veteran denied having been 
sick with a cold, flu, upper respiratory infection, etcetera, 
within the last thirty days.  No complaints regarding joint 
pains were recorded.  In May 1986, the veteran complained of 
stomach cramps (pains) since he started mess duty.  The 
assessment was stomach pains due to stress.  The veteran 
attended a class on sickle cell trait in August 1987.  In 
November 1987, the veteran hit his left lower leg on a table 
and walked with a limp.  The diagnosis was periosteal 
contusion.

The February 1988 Dental Health Questionnaire reflects that 
the veteran denied ever having or currently having arthritis, 
painful joints, anemia, or sickle cell disease.  Records 
dated from April 1988 to December 1988 reflect history of 
juvenile rheumatoid arthritis, and no symptoms attributed to 
sickle cell anemia or arthritis were recorded.  Entries dated 
in December 1988 reflect no medical problems, extremities 
normal, full range of motion, and a congenital fusion anomaly 
at the lumbosacral transition.  A physical examination and 
laboratory results, which were included as part of the 
Physical Examination Board report, were within normal limits.  
The service department records, dated from January 1985 to 
February 1989, reflect no evidence of complaints, treatment, 
or diagnosis of symptoms related to sickle cell trait, sickle 
cell anemia, or arthritis.  

The veteran first mentioned having arthritis during the March 
1991 VA examination.  The examination report reflects that 
the veteran reported having arthritis all over.  The examiner 
did note that the veteran reported that he was told he had 
rheumatoid arthritis but that that physician did not suggest 
treatment.  The review of systems was negative except for 
aches, pains, and a nervous problem.  The examiner noted that 
there was no physical evidence of joint disease.  At that 
time, the veteran did not mention complaints related to 
sickle cell trait or sickle cell anemia.  

Social Security Administration records and VA outpatient 
treatment records for the period of July 1989 to October 
1996, are silent as regards treatment or diagnoses for 
symptoms related to sickle cell trait, sickle cell anemia, or 
arthritis.  

In October 1997, the veteran testified to the effect that he 
experienced fatigue, and that his bones and joints hurt.  He 
indicated that he experienced these symptoms in high school, 
and was told that he had sickle cell trait in high school.  
He maintained that the symptoms have continued and worsened 
while on active duty.  He indicated that during service, he 
went on sick call for his symptoms, and that he experienced 
these symptoms at separation from service.  He related that 
he developed red whelps on his skin after physical training 
and running; and that he is pretty sure he experienced 
symptoms in boot camp that led to the testing of his blood, 
but he does not know what they were looking for.  He 
testified that he was never told during service that he had 
sickle cell; but that he was told he had sickle cell anemia 
during boot camp and after his discharge from service.

VA Medical Center records dated from June 1997 to May 1998 
contain few entries related to the issues on appeal.  In June 
1997, the veteran denied that anemia or arthritis was 
bothering him and that the pain comes and goes.  In February 
1998, the veteran complained of low back pain and pain in the 
right hip.  The record reflects a history of rheumatoid 
arthritis, sickle cell anemia, and paranoid schizophrenia.  
The diagnosis reflects history of rheumatoid arthritis, 
sickle cell trait, paranoid schizophrenia, and lumbosacral 
strain.  An April 1998 emergency department entry reflects 
past medical history of sickle cell trait, rheumatoid 
arthritis, and paranoid schizophrenia.  

In relevant part, two TVC-16's, Statement of Attending 
Physician, dated in August and September 1998 (completed by a 
VA physician) reflect low back pain and bilateral joint pains 
with occasional swelling and of mild severity, as well as 
knee and back pain, no decreased joint strength, 
coordination, or straight leg raise bilaterally in the low 
extremities, and mild low back tenderness.  The diagnosis was 
degenerative joint disease of mild severity.

The Board observes that the veteran did not raise a service 
connection claim for sickle cell trait or arthritis at the 
time of his initial claim for service connection of 
schizophrenia in September 1988.  

The Board does not dispute the veteran's allegations that he 
has aches and pains.  Nor does the Board dispute that the 
veteran was diagnosed as having sickle cell trait, 
degenerative joint disease, or a history of rheumatoid 
arthritis as supported by service department, VA, and Baylor 
University Medical Center records.  However, the service 
medical records are silent as to complaints, evaluations, or 
treatment for symptoms related to sickle cell trait, 
arthritis, or degenerative joint disease.  While the veteran 
denied ever having or currently having arthritis, painful 
joints, anemia, or sickle cell disease as per a February 1988 
Dental Health Questionnaire, the evidence immediately post 
service is silent as regards a chronic disability associated 
with the sickle cell trait or arthritis.  The records in 
service and immediately post service reflect a history of 
rheumatoid arthritis and sickle cell trait, no more.  Of 
import, there is no evidence in the claims file to support a 
diagnosis of sickle cell anemia.  A current diagnosis of 
arthritis was made in 1998, almost 10 years after separating 
from service.  On review of all the evidence of record, there 
is no competent medical evidence that establishes a nexus 
between the alleged ailments and the veteran's period of 
service.

In order to establish a well-grounded claim, the veteran must 
provide competent evidence, which demonstrates a current 
disability, incurrence or aggravation of a disease or injury 
in service, and a nexus between the in-service disease or 
injury and the current disability.  Caluza, supra.  Since 
there is no evidence contemporaneous to service or available 
immediately post service to support a finding that juvenile 
rheumatoid arthritis or sickle cell trait was aggravated 
during active duty service; that the underlying pathology of 
juvenile rheumatoid arthritis or the sickle cell trait 
increased in disability during service; or that arthritis, to 
include degenerative joint disease, was present during or 
within the first year post service, these claims are not 
plausible.  Id; see also 38 C.F.R.§ 3.306(a) (1999).

Without evidence of a current disability manifested by the 
sickle cell anemia, or that the pre-existing sickle cell 
trait or juvenile rheumatoid arthritis worsened during 
service, the veteran has not presented valid claims for 
service connection for any of those conditions.  See Caluza, 
supra.  Similarly, there is no evidence of record, except for 
the veteran's lay testimony and statements, that his sickle 
cell trait or arthritis, including degenerative joint 
disease, is related to service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (lay statements as to medical 
diagnosis or causation are not competent).  In the absence of 
competent medical evidence of a current disability, which can 
be linked to service (either by direct incurrence or 
aggravation), the Board determines that the claims for 
entitlement to service connection for sickle cell anemia 
trait and for arthritis are not well-grounded.  See Brock v. 
Brown, 10 Vet. App. 155, 160 (1997) (citing Caluza, supra); 
see also Degmetich v. Brown, 104 F.3d 1328, 1330-31 (Fed. 
Cir. 1997).  As these claims are not well-grounded, no 
further duty to assist attaches to these claims.  See Morton 
v. West, 12 Vet. App. 477, 486 (1999); see also Epps v. 
Gober, supra.  The appeal is denied.  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claims are not well grounded.  
However, the Court has held that "when an RO does not 
specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet.App. 425, 432 (1996).

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to complete his 
application for service connection of sickle cell anemia 
trait and for arthritis.  38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, supra; see also Isenhart v. Derwinski, 3 
Vet. App. 177, 179-80 (1992) (VA has a duty to advise a 
claimant of evidence required to complete his or her 
application). 






Special Monthly Compensation


The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a). That is, the 
veteran is found to have presented a claim which is not 
inherently implausible. Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Increased compensation is payable to a claimant who has a 
need for regular aid and attendance. 38 C.F.R. § 3.350(h) 
(1999). The following factors will be accorded consideration 
in determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself, or to keep 
himself ordinarily clean and presentable; inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.

"Bedridden" will be a proper basis for the determination. 
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed. The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice. It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made. The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole. It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him or her to be in bed. 
They must be based on the actual requirement of personal 
assistance from others. 38 C.F.R. § 3.352.

Under the statutory and regulatory criteria, special monthly 
compensation is payable where the veteran, in addition to 
having a single service-connected disability rated as 100 
percent under regular schedular evaluation, and has either 
additional service-connected disability ratable at 60 percent 
or more which is separate and distinct from the disability 
rated as 100 percent disabling, or when the veteran is 
substantially confined as a direct result of his service- 
connected disabilities to his dwelling and the immediate 
premises and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

In this case, the veteran has established entitlement to 
service connection for undifferentiated schizophrenia, 
currently rated as 100 percent disabling.

The evidence of record shows that a psychiatric evaluation, 
completed for the Social Security Administration, dated in 
October 1989, reflects that the veteran shows continued 
social isolation with trends toward improvement in that area; 
and that he is in college with the ability to carry out most 
tasks required at that level of independence.  A May 1991 
psychiatric evaluation reflects that the veteran was clean, 
neat, and appropriately dressed.  He generally stays by 
himself and is very withdrawn.  He is very suspicious, very 
paranoid, and very distrusting: therefore, he is afraid to be 
around people.  He avoids people and crowds.  He has a car 
and can drive, but he drives very little.  He is afraid to be 
on the highways and in traffic.  He does not go to church.  
He apparently has a tendency to neglect his personal care and 
grooming when he is not going somewhere.  He is able to 
manage his own affairs.  

Testimony provided by the veteran's wife at the personal 
hearing held in October 1997 reflects that the veteran is 
like a zombie.  He sleeps sometimes for 24 hours.  He is just 
sick.  His personal hygiene is bad.  He does not eat 
sometimes.  

An April 1998 psychiatric evaluation completed for the Texas 
Rehabilitation Commission reflects that the examiner reviewed 
clinical records for the period from October 1996 to January 
1998.  On evaluation, the veteran was neatly dressed and 
groomed.  The veteran admitted to becoming paranoid of people 
and no one in particular, just feeling that they were wanting 
to hurt him and states because of this he has a fear of going 
out of the house and stays home much of the time.  The 
veteran is able to live in an unsupervised manner and is able 
to care for his own personal and hygiene needs.  He is able 
to drive to unfamiliar places and drove to the evaluation 
unaccompanied.  He is able to do chores, and shopping as 
necessary, but does not like to go shopping and let's others 
do it.  He attends church on a fairly regular basis.  The 
prognosis for improvement of social and work function is 
poor.  

Together, the TVC-16's, Statement of Attending Physician, 
dated in August and September 1998, completed by the treating 
VA physician, reflect among other things schizophrenia of 
mild to moderate severity/moderate to severe, that the 
veteran is not in need of aid and attendance, and that he is 
not housebound.  More specifically, the VA physician noted 
that the veteran stays in the house by choice to avoid being 
in crowds and having people stare at him.  He uses no aids 
and has normal ambulation.  

Upon careful consideration of the relevant evidence in this 
case, the Board finds that the veteran is not presently in 
need of regular aid and attendance of another person.  
Medical evidence submitted following the personal hearing 
does not reflect that the veteran is blind, an amputee, or 
permanently bedridden.  Further, it is clear that the veteran 
is not confined to a nursing home because of mental or 
physical incapacity.  Thus, the first two criteria of 38 
C.F.R. § 3.352(a) are not applicable in this case, and may 
not be used to support the veteran's claim for special 
monthly pension benefits based on the need for regular aid 
and attendance of another person.

As a consequence of the above, the veteran's entitlement to 
the sought after benefits turns on whether evidence on file 
establishes a factual need for regular aid and attendance.  
Applying the legal criteria to the facts of this case, the 
Board concludes that the evidence does not establish a 
factual need for regular aid and attendance.  The Board 
acknowledges the spouse's testimony from the October 1997 
personal hearing that the veteran is like a zombie, that he 
sleeps sometimes for 24 hours, that his personal hygiene is 
really bad, and that he does not eat sometimes.  However, the 
Board notes that recent medical findings show that the 
veteran is able to live in an unsupervised manner, that he is 
able to care for his own personal and hygiene needs, that he 
is able to drive to unfamiliar places unaccompanied, that he 
is able to do chores and shopping, that he does not use 
[ambulatory] aids, and has normal ambulation.  Moreover, the 
August 1998 TVC-16 reflects that the veteran has mild to 
moderate schizophrenia and he was not in need of aid and 
attendance.  In pertinent part, the September 1998 TVC-16 
reflects no aids, normal ambulation, and no restrictions of 
grip, strength, limitation of motion, or propulsion.  Simply, 
the evidence fails to establish that the veteran is unable to 
dress or undress himself, keep himself ordinarily clean and 
presentable, unable to feed himself, or unable on a regular 
basis to protect him from hazards or dangers incident to his 
daily environment because of his service-connected mental 
disability.  In short, the preponderance of the evidence in 
this case does not provide a basis for a finding that, due to 
his service-connected disability, the veteran is precluded 
from taking care of his daily living activities.  
Accordingly, the requirements for special monthly 
compensation on based on a need for regular aid and 
attendance are not met.

The veteran is also seeking special monthly compensation 
benefits based on being housebound.  In this case, these 
criteria have not been met.  Additionally, the clinical data 
does not demonstrate that the veteran is confined to his 
dwelling or the immediate premises due to disability.  In 
this regard, the recent medical findings show that the 
veteran has a fear of going out of the house and stays home 
much of the time by choice.  The September 1998 TVC-16 
reflects moderate to severe schizophrenia and that the 
veteran was not housebound.  Accordingly, the requirements 
for special monthly compensation based on the account of 
being housebound are not met.

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for entitlement to special 
compensation pension based on the need for regular aid and 
attendance of another person or on account of being 
housebound, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for sickle cell anemia 
trait is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to special monthly compensation based on the need 
for aid and attendance of another person or on account of 
being housebound is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

